This is an original proceeding by certiorari against respondents, as judges of the St. Louis Court of Appeals, to quash the opinion in the case of William C. Wells et al. v. Sears, Roebuck  Co., 51 S.W.2d 136. This is a companion case to that of Cook et al. v. Sears, Roebuck  Co., 51 S.W.2d 134. The questions of law are identical in both cases. It has been stipulated in this court, as it was in the Court of Appeals, that this case should abide by the decision in the Cook case. In a proceeding by writ of certiorari this court quashed the opinion of the Court of Appeals in the Cook case. [See State ex rel. Sears, Roebuck  Co. v. Haid, 332 Mo. 701, 60 S.W.2d 41.]
Therefore, under the stipulation, an order will be made in this case, as in case number 32390, and the opinion of the Court of Appeals quashed. It is so ordered. Cooley and Fitzsimmons,CC., concur.